Title: From John Adams to William Plumer, 6 December 1812
From: Adams, John
To: Plumer, William



Dear Sir
Quincy December 16th. 6th 1812

I thank you for your eloquent and Masterly Speech which I read with much Satisfaction.—
There appears nevertheless, by the late Elections, to be a great change in the Sentiments of all the five States of New England, of New york and New Jersey; to go a no farther; which I am not able to explain.
Has it been produced by dissatisfaction with the Principles of the War?
By disgust at the conduct of the War?
By a disapprobation of the Opposition to an Augmentation of the Naval Establishment? Hull Jones and Decature have done great Things. They have made an Epoch in the History of the World. By a resentment of the long Continuance of a Disproportionate Superiority of Power in the State of Virginia?
By an Aversion, to the Invasion of Canada?
By a terror of the Taxes that are expected? or by the Ordinary Inconstancy of the People, so frequently impatient for Changes?
Though I know little of the real Character of Mr Madisons Competitor; he can have no Pretentions to equal Experiment or Learning; and great Changes in such critical times are very dangerous.
If you can find leisure to give me a few hints upon these Subjects, You will much oblige, / Your Friend

John Adams—